DETAILED ACTION
This Office Action is with regard to the most recent papers filed 12/11/2020. 

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
On pages 4-5, Applicant argues that Saunders fails to teach “receiving, by way of a user interface, a request to access at least a portion of the monetary value that has been received at the gaming machine peripheral device of the gaming machine, the request to access at least a portion of the monetary value being for access on the portable electronic device that is recognized as being proximate to the gaming machine.”  
It appears that Applicant is arguing that Saunders fails to teach that the monetary value has been received at the gaming machine peripheral.  Lacking detail of the nature of the gaming machine peripheral device, or any contrast to the portable electronic device, it is apparent that the peripheral is not necessarily a peripheral that is internal to the the gaming machine, but may be any peripheral of the gaming machine, including a virtual peripheral (where such a virtual peripheral would be of the gaming machine.).  It should also be noted that figure 5 of Saunders has credits transferred to the gaming device, where such information, and any interaction with the gaming device remotely would occur over a network interface, which would be another interpretation of a peripheral of the gaming machine.  For clarity, Applicant should amend the instant claim to clearly present details of the peripheral device, including that it is within the gaming machine and the function of the peripheral (e.g. a bill acceptor, as in paragraph [0055] of the instant specification.).  
Applicant then proceeds to argue that Saunders does not “determine the at least one virtual peripheral device of the portable electronic device that supports the request.”  However, once again, lacking detail of the specific nature of the peripheral device, or how such a determination is made, it is maintained that Saunders does present this limitation in as much detail as required by the instant claim.  First, Saunders presents a remote user interface and programming to interface with the gaming machine, where these are presented in a user device that is connected via a network connection to other systems.  As Saunders receives information over the network, then serves the information to the appropriate functions in the user device, it is apparent that Saunders does make a determination as to the appropriate destination for any incoming information, including requests.  Further, lacking detail as to what constitutes a peripheral, the function of Saunders would constitute such a peripheral device.  It is noted that in parent applications (e.g. 14/963106, issued as 10,467,857), details were added to present counterpart virtual peripheral devices to the peripheral devices of the gaming machine.  Further, for clarity, Applicant can provide detail of how the determination is made and have more than one virtual peripheral device that the selection is made from (as currently presented, only one virtual peripheral device and one peripheral device are needed in the instant claim, where the virtual peripheral device and the peripheral device have no specific relationship with each other aside from being used in the method.
Finally, on page 5, Applicant argues that Saunders does not teach “rendering the at least a portion of the monetary value available for use at the portable electronic device via the determined at least one virtual peripheral device of the peripheral device,” as “No funds are transferred to the remote location device of Saunders.”  It appears that Applicant is arguing that “rendering” is the same as “transferring,” though such interpretation is not supported by the instant specification (where the term render is not used at all in the instant specification.).  As in the instant rejection, it was presented that the concept of displaying the amount of funds on an interface used by the user available was well-known in the art, where “rendering” is being equated with displaying (as the information is rendered to be presented via the display).  Further, it is noted that Applicant does not address the well-known nature of such knowledge.  Thus, as this argument fails to address the rejection and applies an overly limited interpretation of the term “rendering,” this argument cannot be deemed persuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,235,952 in view of Saunders. 
With regard to claim 1, claim 1 of ‘952 teaches at least a method for communicating information between a gaming machine and a portable electronic device, the gaming machine including at least one gaming machine peripheral device, and the portable electronic device including at least one virtual peripheral device.  Meanwhile, Saunders teaches receiving, at the gaming machine peripheral device of the gaming machine, input of a monetary value; recognizing the portable electronic device as being proximate to the gaming machine; receiving, by way of a user interface, a request to access at least a portion of the monetary value that has been received at the gaming machine peripheral device of the gaming machine, the request to access at least a portion of the monetary value being for access on the portable electronic device that is recognized as being proximate to the gaming machine; determining the at least one virtual peripheral device of the portable electronic device that supports the request (Saunders: Figures 5-6) and Official Notice is taken that it would have been well-known in the art at the time of filing to render at least a portion of the monetary value available for use at the portable electronic device via the determined at least one virtual peripheral device of the portable electronic device (More specifically, Saunders presents the ability to remotely utilize a gaming machine (such as on a same floor as the gaming machine, and thus proximate to the machine), including spending and earning credits, where it would have been well-known in the art to, when playing games of chance on a device, display information on available funds and/or money transfers associated with the game of chance.).  Accordingly, it would have been obvious to modify claim 1 of ‘952 to provide for a funds transfer, such as in Saunders, to enable the remote player to efficiently add funds to a gaming session.

Double Patenting
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,614,660 in view of Saunders. 
With regard to claim 1, claim 1 of ‘660 teaches at least a method for communicating information between a gaming machine and a portable electronic device, the gaming machine including at least one gaming machine peripheral device, and the portable electronic device including at least one virtual peripheral device.  Meanwhile, Saunders teaches receiving, at the gaming machine peripheral device of the gaming machine, input of a monetary value; recognizing the portable electronic device as being proximate to the gaming machine; receiving, by way of a user interface, a request to access at least a portion of the monetary value that has been received at the gaming machine peripheral device of the gaming machine, the request to access at least a portion of the monetary value being for access on the portable electronic device that is recognized as being proximate to the gaming machine; determining the at least one virtual peripheral device of the portable electronic device that supports the request (Saunders: Figures 5-6) and Official Notice is taken that it would have been well-known in the art at the time of filing to render at least a portion of the monetary value available for use at the portable electronic device via the determined at least one virtual peripheral device of the portable electronic device (More specifically, Saunders presents the ability to remotely utilize a gaming machine (such as on a same floor as the gaming machine, and thus proximate to the machine), including spending and earning credits, where it would have been well-known in the art to, when playing games of chance on a device, display information on available funds and/or money transfers associated with the game of chance.).  Accordingly, it would have been obvious to modify claim 1 of ‘952 to provide for a funds transfer, such as in Saunders, to enable the remote player to efficiently add funds to a gaming session.

Double Patenting
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,497,212 in view of Saunders. 
With regard to claim 1, claim 1 of ‘212 teaches at least a method for communicating information between a gaming machine and a portable electronic device, the gaming machine including at least one gaming machine peripheral device, and the portable electronic device including at least one virtual peripheral device.  Meanwhile, Saunders teaches receiving, at the gaming machine peripheral device of the gaming machine, input of a monetary value; recognizing the portable electronic device as being proximate to the gaming machine; receiving, by way of a user interface, a request to access at least a portion of the monetary value that has been received at the gaming machine peripheral device of the gaming machine, the request to access at least a portion of the monetary value being for access on the portable electronic device that is recognized as being proximate to the gaming machine; determining the at least one virtual peripheral device of the portable electronic device that supports the request (Saunders: Figures 5-6) and Official Notice is taken that it would have been well-known in the art at the time of filing to render at least a portion of the monetary value available for use at the portable electronic device via the determined at least one virtual peripheral device of the portable electronic device (More specifically, Saunders presents the ability to remotely utilize a gaming machine (such as on a same floor as the gaming machine, and thus proximate to the machine), including spending and earning credits, where it would have been well-known in the art to, when playing games of chance on a device, display information on available funds and/or money transfers associated with the game of chance.).  Accordingly, it would have been obvious to modify claim 1 of ‘952 to provide for a funds transfer, such as in Saunders, to enable the remote player to efficiently add funds to a gaming session.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim a of copending Application No. 16/600,395 in view of Saunders. 
With regard to claim 1, claim 1 of ‘212 teaches at least a method for communicating information between a gaming machine and a portable electronic device, the gaming machine including at least one gaming machine peripheral device, and the portable electronic device including at least one virtual peripheral device.  Meanwhile, Saunders teaches receiving, at the gaming machine peripheral device of the gaming machine, input of a monetary value; recognizing the portable electronic device as being proximate to the gaming machine; receiving, by way of a user interface, a request to access at least a portion of the monetary value that has been received at the gaming machine peripheral device of the gaming machine, the request to access at least a portion of the monetary value being for access on the portable electronic device that is recognized as being proximate to the gaming machine; determining the at least one virtual peripheral device of the portable electronic device that supports the request (Saunders: Figures 5-6) and Official Notice is taken that it would have been well-known in the art at the time of filing to render at least a portion of the monetary value available for use at the portable electronic device via the determined at least one virtual peripheral device of the portable electronic device (More specifically, Saunders presents the ability to remotely utilize a gaming machine (such as on a same floor as the gaming machine, and thus proximate to the machine), including spending and earning credits, where it would have been well-known in the art to, when playing games of chance on a device, display information on available funds and/or money transfers associated with the game of chance.).  Accordingly, it would have been obvious to modify claim 1 of ‘952 to provide for a funds transfer, such as in Saunders, to enable the remote player to efficiently add funds to a gaming session.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0088258 (Saunders).
With regard to claim 1, Saunders discloses a method for communicating information between a gaming machine and a portable electronic device, the gaming machine including at least one gaming machine peripheral device, and the portable electronic device including at least one virtual peripheral device (Saunders: Figures 1 and 5.  The mobile device acts as an interface for a gaming machine, and thus presents a virtual peripheral for the gaming machine in as much detail as provided by the instant claim.), the method comprising:
receiving, at the gaming machine peripheral device of the gaming machine, input of a monetary value (Saunders: Figures 5-6.  The host gaming machine manages the player credits during the session.);
recognizing the portable electronic device as being proximate to the gaming machine (Saunders: Paragraph [0049].  The system may limit access to a gaming machine based on location, where, in some cases, access can be restricted to devices located on the same floor as the gaming machine.  It should be noted that even if the claim language were amended to better recite what constitutes “proximate,” NFC payments were known in the art, where such would require proximity within a few inches, where the instant rejection would be adjusted as appropriate with art to demonstrate this.);
receiving, by way of a user interface, a request to access at least a portion of the monetary value that has been received at the gaming machine peripheral device of the gaming machine, the request to access at least a portion of the monetary value being for access on the portable electronic device that is recognized as being proximate to the gaming machine (Saunders: Figures 5-6.  The device can be used to add funds and transfer credits to the gaming machine.);
determining the at least one virtual peripheral device of the portable electronic device that supports the request (Saunders: Figures 5-6.  The device software is used to perform the transfers and other functions with regard to the gaming machine, where such would constitute at least one virtual peripheral device, in as much detail as required by the instant claim.).
Saunders does not appear to disclose, but Official Notice is taken that it would have been well-known in the art at the time of filing to render at least a portion of the monetary value available for use at the portable electronic device via the determined at least one virtual peripheral device of the portable electronic device (More specifically, Saunders presents the ability to remotely utilize a gaming machine (such as on a same floor as the gaming machine, and thus proximate to the machine), including spending and earning credits, where it would have been well-known in the art to, when playing games of chance on a device, display information on available funds and/or money transfers associated with the game of chance.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to render at least a portion of the monetary value available for use at the portable electronic device to allow the user to have knowledge of the amounts of funds available for use in the games.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444